Citation Nr: 0900063	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-24 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for loss of taste.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from March 1944 to January 
1946.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate a link between a disability manifested by loss of 
taste and the veteran's active service.

2.  The competent clinical evidence of record does not 
demonstrate that the veteran has a current bilateral hearing 
loss disability for VA compensation purposes.

3.  The competent medical evidence of record fails to 
establish that tinnitus, initially clinically demonstrated 
years after service, is etiologically related to service.  


CONCLUSIONS OF LAW

1.  A disability manifested by loss of taste was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.655, 3.385 
(2008).

3.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
veteran, both dated in August 2005.  These letters informed 
the veteran of what evidence was required to substantiate his 
service connection claims and of his and VA's respective 
duties for obtaining evidence.  A March 2006 letter informed 
the veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because the VCAA notice in this case was not 
completed prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case (SSOC) 
was provided to the veteran in June 2008.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
timing defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The record indicates that the veteran has no 
other information or evidence to give to VA to substantiate 
his claims.  See VCAA Notice Response, dated in April 2006; 
see also VCAA Notice Response, dated in January 2008.  The 
Board has carefully reviewed his statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination, under the pertinent laws and regulations, when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008). 

Regarding the veteran's claim for service connection for loss 
of taste, the Board notes that VA medical opinion has been 
obtained and sufficient competent medical evidence is of 
record to make a decision on this claim.  See McLendon, 20 
Vet. App. at 81.

Regarding the veteran's claim for service connection for 
bilateral hearing loss, the competent medical evidence of 
record does not demonstrate a current bilateral hearing loss 
disability for VA compensation purposes.  See 38 C.F.R. 
§ 3.385 (2008).  Even if a current bilateral hearing loss 
disability was to be conceded, there is no competent medical 
evidence relating it to service.  Under these circumstances, 
the Board finds that a VA examination is unnecessary.  See 
McLendon, 20 Vet. App. at 81.  Additionally, as will be 
discussed below, the record reflects that the veteran failed 
to report to a scheduled VA audio examination.

When a claimant fails to report for an examination scheduled 
in conjunction with an original or reopened compensation 
claim, the claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2008).  In this case, the 
record reflects that a VA audio examination was requested on 
October 19, 2007.  The record further reflects that this VA 
audio examination was cancelled on November 19, 2007 because 
the veteran failed to report.  While the record does not 
contain a copy of the letter sent to the veteran advising him 
of this VA audio examination, it appears from the examination 
request document that VA has the veteran's most recent 
address of record.  In this regard, the Board notes that the 
address listed on the veteran's VA Form 9, Appeal to the 
Board of Veterans' Appeals, received in August 2007, is the 
same as the address listed at the top of the document titled 
"Compensation and Pension Exam Inquiry."  The record does 
not indicate that any letters advising the veteran of the VA 
audio examination were returned as undelivered.  A SSOC 
issued in June 2008 indicated that the veteran failed to 
report for a recent VA audio examination.  It was further 
noted in this SSOC that evidence from a VA examination could 
be material to the outcome of the veteran's claim.  The 
veteran was advised that if he wished to report for a VA 
audio examination, he should contact the RO in writing as 
soon as possible.  The record reflects that the June 2008 
SSOC was mailed to the same address that was listed on the 
veteran's VA Form 9.  The Board notes a Statement in Support 
of his claim, received by VA in June 2008, indicates that the 
veteran disagreed with VA's decision to deny his claims for 
hearing loss and tinnitus.  The Board further notes that this 
June 2008 statement also contains the veteran's address, 
which is the same as the one listed on the VA Form 9.  The 
Board notes that neither the veteran nor his representative 
has provided an "adequate reason" or "good cause" for the 
veteran's failure to report to be examined in 2007.  

The Board notes that the veteran has an obligation to 
change/update his address with VA.  The Court has held that 
VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  It appears that VA 
notified the veteran of the VA audio examination at his last 
know address of record and that the veteran failed to report 
to such examination.  In this regard, the Board notes that 
there is a presumption of regularity of government process 
that can only be rebutted by clear evidence to the contrary.  
Ashley v. Derwinski, 2 Vet. App. 62 (1992).  There is no such 
clear evidence to rebut the presumption of notification in 
this case.  The Board further notes that the record does not 
reflect that the veteran or his representative have requested 
another examination.  Therefore, pursuant to 38 C.F.R. § 
3.655, the Board must make a decision on the veteran's audio-
related claims based on the evidence of record.

Regarding the veteran's service connection claim for 
tinnitus, the Board notes that the record shows that he 
currently has constant ringing in his ears.  See Claim, 
received in June 2005.  The Board also notes that acoustic 
trauma in service is conceded, as will be discussed below.  
The veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disability in 
question, and further substantiating evidence suggestive of a 
link between his active service and the current disability.  
The veteran has not done so, and no evidence thus supportive 
has otherwise been obtained.  As noted above, the veteran 
failed to report to a VA audio examination in 2007 which 
could have provided relevant information in this regard.  
Here, as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the record as a whole, after due notification, 
advisement, and assistance to the veteran under the VCAA, 
does not contain evidence that establishes that the veteran 
has tinnitus that is related to service or any incident 
therein.  Thus, the Board finds that a remand to schedule 
another VA examination is not necessary.  

The Board also notes that the veteran submitted two VA Form 
21-4142s, each dated in May 2005, that indicate that he had 
treatment for hearing loss and tinnitus at the VA Medical 
Center (MC) in Columbia, Missouri in June 2005. The Board 
notes that the record contains a report of a VA examination 
conducted in June 2005 related to other non-audio claims, but 
the record does not contain any VA treatment report regarding 
hearing loss or tinnitus.  In this regard, the Board notes 
the record contains two undated documents indicating that 
searches of VA clinical documents for hearing loss and 
tinnitus at the VAMC in Columbia returned no results.  
Additionally, the veteran indicated on the VA Form 21-4142s 
that he was treated by a doctor in Glasgow, Missouri, but 
this physician is now deceased.  In light of the foregoing, 
the Board finds that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Hearing loss or tinnitus, as organic diseases of the nervous 
system, will be presumed to have been incurred or aggravated 
in service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis of service connection claims

1.  Loss of taste

The veteran contends that service connection is warranted for 
a disability manifested by loss of taste.  He contends that 
this disability is a result of tear gas training in service.  
See Claim, received in June 2005.

The Board initially notes that the record contains a report 
of a VA examination conducted in June 2005 that revealed a 
diagnosis of complete loss of taste.  Therefore, the Board 
finds that the first element of a service connection claim, 
that of a current disability, has been met.  

The veteran's service treatment records do not reflect any 
treatment for or diagnosis of loss of taste.  The report of 
the veteran's entrance examination, dated in March 2004, 
reflects a normal clinical evaluation of the veteran's mouth, 
nose, and throat.  Further, the report of the veteran's 
separation medical examination, dated in January 1946, 
reflects that the veteran's tongue, palate, pharynx, larynx, 
and tonsils were all normal.  

The veteran's service personnel records reflect that he had 
"gas mask gas chamber instructions."  As such, the Board 
concedes exposure to gas in service.  See 38 U.S.C.A. § 
1154(a) (West 2002) (stating that consideration shall be 
given to the places, types, and circumstances of such 
veteran's service as shown by such veteran's service record, 
the official history of each organization in which such 
veteran served, such veteran's medical records, and all 
pertinent medical and lay evidence).


After service, the record reflects that the veteran did not 
report a loss of the sense of taste until his application for 
VA benefits in 2005.  Further, the veteran reported at the 
June 2005 VA examination that was not able to smell shortly 
after being exposed to tear gas in service, but he believed 
his taste was unaffected and that he could eat food and taste 
food without any difficulty.  

Regarding a medical nexus, the report of the June 2005 VA 
examination revealed that the veteran was unable to tell the 
difference between sugar, mustard, and salt.  The VA 
examiner, after a reviewing the veteran's claims file and 
medical records and performing a physical examination, stated 
that the exact cause of the veteran's loss of taste is based 
purely on his subjective history of having his 
chlorobenzylidene malononitrile (CS) exposure with normal 
sensation for taste (as well as smell) prior to the exercise 
and loss subsequently thereafter.  The Board notes that the 
findings of the VA examiner may be clearly interpreted to 
reflect an unwillingness to find a relationship between the 
veteran's loss of sense of taste and his active service.  The 
Board also notes that the June 2005 VA examination was 
performed by an Advanced Practice Registered Nurse (APRN), 
but nothing suggests that the examiner was not competent to 
perform the required examination and testing.  See Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may 
satisfy its duty to assist by providing a medical examination 
conducted by someone who is able to provide "competent 
medical evidence" under § 3.159(a)(1)).  Moreover, there is 
no competent clinical evidence of record, VA or private, 
linking the veteran's current loss of taste to service or any 
incident therein.

The Board acknowledges the veteran's statements that his 
current loss of the sense of taste is caused by his military 
service.  However, the veteran has not been shown to possess 
the requisite skills or training necessary to be capable of 
making medical conclusions.  Thus, his statements regarding 
the etiology of the disability in question do not constitute 
competent medical evidence and lack probative value.  
Espiritu, 2 Vet. App. at 494-95.

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for loss of taste. 

2.  Bilateral hearing loss

The veteran contends that service connection is warranted for 
bilateral hearing loss.  Specifically, the veteran contends 
that he was exposed to acoustic trauma in service due to the 
firing of 5 inch deck cannons and 20mm guns.  See Claim, 
received June 2005.  The veteran also contends that he was a 
gunners' mate third.  See Statement in Support of claim, 
dated in June 2008.

The Board concedes that the veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service.  38 U.S.C.A. § 1154(a).  In this regard, the 
veteran's service personnel records reflect that he was a 
qualified marksman on indoor and outdoor ranges.  However, 
the veteran's service treatment records are entirely negative 
for any complaint, treatment, or diagnosis of hearing loss.  
The report of the veteran's medical examination for 
enlistment into service, dated in March 1944, reflects that 
the veteran had hearing of 15/15, bilaterally, per whispered 
voice testing.  As such, the presumption of soundness 
attaches as to hearing loss.  Further, the report of the 
veteran's separation medical examination, dated in January 
1946, reflects that he had hearing of 15/15, bilaterally, per 
whispered and spoken voice testing.  

The Board notes that clinical demonstration of a current 
chronic disability is requisite for service connection and 
there can be no valid claim for service connection in the 
absence of proof of a present disability.  See Brammer v. 
Derwinski, 3 Vet.  App. 223, 225 (1992).  The veteran failed 
to report for a VA examination in October 2007 which could 
have provided information relevant to his appeal in this 
regard.  As there is no proof of current bilateral hearing 
loss disability for VA compensation purposes in either ear, 
the Board finds that service connection is not warranted.  
The record reflects that a letter to the veteran, dated in 
August 2005, advised him that the evidence must show a 
current disability and relationship between a current 
disability and service.  The record reflects that the veteran 
has not submitted any such evidence and has failed to report 
to a VA audio examination.  The record, as it currently 
stands, does not demonstrate a current bilateral hearing loss 
disability for VA compensation purposes.  In light of the 
finding of no current bilateral hearing loss disability for 
VA compensation purposes, presumptive service connection 
based on a status as a chronic disease is not for 
consideration.  

The veteran has expressed a belief that he has bilateral 
hearing loss that is causally related to active service, and 
that such hearing loss should be service-connected.  The 
Board notes that the veteran and other persons can attest to 
factual matters of which they had first-hand knowledge, e.g., 
experiencing loud noises in service and witnessing events.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran has not been shown to possess the 
requisite skills or training necessary to be capable of 
making medical conclusions.  Thus, his statements as to 
having impaired hearing do not constitute competent medical 
evidence of current bilateral hearing loss disability for VA 
purposes pursuant to 38 C.F.R. § 3.385.  Espiritu, 2 Vet. 
App. at 494-95.

In sum, the Board concludes that the evidence is sufficient 
to establish that the veteran was exposed to noise trauma in 
service, but the competent evidence of record fails to 
establish the presence of a current bilateral hearing loss 
disability for VA compensation purposes.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

3.  Tinnitus

The veteran also contends that service connection is 
warranted for tinnitus.  His contentions are the same as for 
hearing loss noted above.

The Board initially notes that the record contains the 
veteran's claim, received, in June 2005, indicating that his 
"ears ring on a constant basis."  The Board finds this to 
be competent lay evidence of a current disability.  
Therefore, the Board finds that the first element of a 
service connection claim, that of a current disability, has 
been met.  

As discussed in the analysis section regarding hearing loss, 
the Board concedes that the veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service.  38 U.S.C.A. § 1154(a).  However, the veteran's 
service medical records are entirely negative for any 
complaint, treatment, or diagnosis of tinnitus.  Tinnitus was 
not complained of or demonstrated on the enlistment 
examination, dated in March 1944.  As such, the presumption 
of soundness also attaches as to tinnitus.  Additionally, 
tinnitus was not complained of or demonstrated on the 
separation examination, dated in January 1946.

After service, the record does not reflect that the veteran 
complained of tinnitus until his application for VA benefits 
was received in June 2005.  In this regard, the Board notes 
that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, 
at the earliest, several decades have elapsed since the 
veteran was discharged from active service before the first 
pertinent medical complaint.

The Board finds that the veteran's claim fails because there 
is no competent medical evidence of record demonstrating that 
his current tinnitus is related to service, and that his 
statements as to continuity of symptomatology beginning in 
service are not credible, when considered in conjunction with 
the record as a whole.  The Board again notes that a June 
2005 letter from VA to the veteran advised him to submit 
medical evidence showing a link between his current 
disability and service.  The veteran and his representative 
have had ample opportunity to submit competent medical 
evidence showing a link to service, but the record does not 
reflect that any such evidence has been submitted to VA.  
Additionally, as discussed in the duty to assist section of 
this decision, the record reflects that the veteran failed to 
report to a VA audio examination in 2007.  As such, evidence 
that could have been material to the veteran's tinnitus claim 
was not obtained.

In order to establish service connection on a presumptive 
basis, the veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first evidence 
of tinnitus was many decades after service, to include the 
veteran's report of ringing in his ears upon application for 
VA benefits in 2005.  As such, the Board finds that 
presumptive service connection is not warranted under the 
provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 38 
C.F.R. §§ 3.307 and 3.309 (2008).

In conclusion, although the veteran asserts that his current 
tinnitus is related to service, his statements are not 
supported by objective evidence of record.  While such lack 
of objective evidence does not render his statements 
incredible, such lack of objective evidence is for 
consideration.  Further, the veteran has not been shown to 
possess the requisite education or training to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu, 2 Vet. App. at 494-95.  Thus, 
any statements concerning the etiology of his tinnitus lack 
probative value.  Although the Board concludes that the 
evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, there is no competent, 
credible evidence of record relating the veteran's current 
tinnitus to such incident(s) in service.  Accordingly, as the 
Board finds that the preponderance of the evidence is against 
the veteran's service connection claim for tinnitus, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996). 


ORDER

Entitlement to service connection for loss of taste is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


